 


110 HRES 376 ATH: Recognizing annually a National Classified School Employee of the Year and honoring the valuable contributions of Classified School Employees in the United States.
U.S. House of Representatives
2007-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 376 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2007 
Ms. Woolsey (for herself, Mr. George Miller of California, and Mr. Hare) submitted the following resolution; which was referred to the Committee on Education and Labor 
 
 
May 7, 2007 
Committee on Education and Labor discharged; which was considered and agreed to 
 
RESOLUTION 
Recognizing annually a National Classified School Employee of the Year and honoring the valuable contributions of Classified School Employees in the United States. 
 
 
Whereas classified school employees provide valuable service to America’s public schools and community colleges; 
Whereas classified school employees contribute to the establishment and promotion of a positive instructional environment as paraeducators and library aides; 
Whereas classified school employees provide other essential educational services such as transportation, facilities maintenance and operations, food and support services, and health care; 
Whereas classified school employees play a vital role in providing for the welfare and safety of America’s school children and students; 
Whereas classified school employees strive for excellence in all areas relative to the education community; and 
Whereas in order that classified school employees are acknowledged for their outstanding contribution to quality education across America, the National Classified School Employee of the Year is recognized: Now, therefore, be it  
 
That The House of Representatives— 
(1)supports the recognition of the National Classified School Employee of the Year and urges the United States Department of Education, all States, State education agencies, local education agencies, community colleges, and members of the public to join in this observance; 
(2)congratulates the National Classified School Employee of the Year; and 
(3)congratulates all classified school employees across the Nation for their ongoing contributions to education, and for the key role they play in promoting and ensuring student achievement, student safety and well-being. 
 
